Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The terminal disclaimer filed on June 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 17/333117 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subhra et al. (US 20210315937 A1).
Subhra et al. teach a method of treating acute respiratory distress syndrome (ARDS) comprising administering to the patient pioglitazone, particularly, fort those ARDS associated with SARS-COV and SARS-CoV-2 (COVID-19). See, particularly, the abstract, paragraphs [0003], [0006], [0033] to [0036],  [0043], and the examples  (paragraphs [0066] to [0070]). As to the limitation of “inhibiting coronavirus infection” and “wherein replication of the coronavirus is suppressed in the subject having been administered the effective amount of pioglitazone or a pharmaceutically acceptable salt thereof compared with the subject not having been administered the effective amount of pioglitazone or a pharmaceutically acceptable salt thereof.” (claim 1) or “inhibiting coronavirus replication” (claim 8), note, such limitations would be inherent characteristics of the process of administering pioglitazone to ARDS patients infected with COVID-19. It has been well recognized that in order for a prior art reference to serve as an  anticipatory reference, it must disclose every limitation of the claimed  invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473,  1477 (Fed. Cir. 1997). 
A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are not patentable because such results are inherent."). In instant case, the claim read on the old process as disclosed in the prior art, the newly discovered function “inhibiting coronavirus replication” or “inhibiting coronavirus infection” would not make the old process new.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13  are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. (US 2012/0264787 A1) in view of Vabret et al. (“An outbreak  of coronavirus OC43 respiratory infection in Normandy, France,” Clinical Infectious Diseases, 2003, Vol. 36, No. 8, pp 985-989). Erol (“Pioglitazone treatment for the COVID-19-associated cytokine storm,” Research Gate, April 2020 https://www.researchgate.net/publication/340398480) and Wu et al. (“Analysis of therapeutic targets for SARS-CoV-2 and discovery of potential drug by computational methods,” Acta Pharmaceutica Sinica B, May 2020; 10(5): 766-788) and in further view of Drugbank online (“Pioglitazone” https://go.drugbank.com/drugs/DB01132) .
 Finch et al teach a method of treating inflammatory respiratory disease in a subject, including acute viral infection including the common cold, and infection due to respiratory syncytial virus, influenza, coronavirus (including SARS) and adenovirus, pulmonary edema, pulmonary embolism, pneumonia, pulmonary sarcoidosis, silicosis, farmer's lung and related diseases, comprising administering pioglitazone to the subject See, the abstract, paragraph [0001], [0041], [0046]. 
Finch et al. do not teach expressly an example in that pioglitazone composition is administering to a subject infected with coronavirus, particularly, HCoV-OC43, HCoV-229E, and SARS-CoV-2, nor the inhibition of the viruses.
However, Vabret et al. reveals that HCoV-OC43, HCoV-229E are the mostly known as viruses responsible for common cold. See, the abstract. Vabret et al. also reveals that human Coronavirus (HCoV) is one of the agent most frequently implicated in upper-respiratory tract viral infection. See, page 985, the first paragraph. Erol teach that patients with severe COVID-19 might have a cytokine storm syndrome, suggesting that mortality may be due to virally driven hyper-inflammation. Patients who develop myocardial injury with COVID-19 have clinical evidence of a higher incidence of acute respiratory distress syndrome and more frequent need for assisted ventilation than those without myocardial injury, and the patients who are more prone to have myocardial injury are older patients with preexisting cardiovascular complications and diabetes. See, the first paragraph at page 1. In COVID-19, host disease is likely a combination of direct viral damage and consequences of an aberrant immune response promoted by inflammatory monocytemacrophages. See, second paragraph at page 1. Erol teaches that pioglitazone has been known for inhibiting the activation of NF-κB and MAPK pathways by reducing the expression of CARD9;  attenuating the dendritic cell trafficking, antigen uptake and dendritic cell-T cell interactions at the initiation of immune response; increasing serum adiponectin levels and decreases mortality from sepsis and lung injury by reducing inflammatory cytokine production in omental tissue; upregulating ACE2 expression, supporting the control of ongoing inflammation. Erol teach  treating COVID-19 patient with 15mg/day dose of pioglitazone as a preferred option to produce anti-inflammatory effect. See, the last paragraph at page 4. 
Wu et al. teach that pioglitazone is a potential SARS-CoV-2 3-chymotrypsin-like protease inhibitor, which could inhibit SARS-CoV-2 RNA synthesis and replication. See, particularly, the abstract, table 3 at pages 776- 777, compound 23.
Drugbank online reveals that pioglitazone (Actos) has been known and available for clinical use as oral dosage (tablet), including the 15mg, 30mg, 45mg tablet. See, the Products Section. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat coronavirus infected patients, particularly, those infected with SARS-CoV-2 (COVID-19), HCoV-OC43, or HCoV-229E and the infection associated respiratory inflammation, by administering to the patients a pharmaceutical composition of pioglitazone, such as those clinically available actos tablet by oral administration. 
A person of ordinary skill in the art would have been motivated to treat coronavirus infected patients, particularly, those infected with SARS-CoV-2 (COVID-19), HCoV-OC43, or HCoV-229E and the infection associated respiratory inflammation, by administering to the patients a pharmaceutical composition of pioglitazone, such as those clinically available actos tablet by oral administration because pioglitazone has been known for treating inflammatory respiratory disease in a subject, including viral infection, such as the common cold, and infection due to influenza, coronavirus (including SARS), and is particularly known for treating COVID-19 infection caused inflammation. Further, HCoV-OC43, or HCoV-229E are the two most common coronavirus that causing common cold. Furthermore, one of ordinary skill in the art would have a reasonable expectation that the administration of pioglitazone to coronavirus infected patients would lead to inhibition of the replication of the virus as pioglitazone has been known as potential 3-chymotrypsin-like protease (3CLpro) inhibitor, which would inhibit the virus replication. The employment of clinical available dosage of pioglitazone would have been obvious because of its readily availability and convenience.  
Response to the Arguments
Applicants’ amendments and remarks submitted June 27, 2022 have been fully considered, but found unpersuasive as to the rejections set forth above..
With respect to the rejections under 35 U.S.C. 102(a)(2) over Subhra et al. (US 20210315937 A1), applicant traverses the rejection on the ground that Subra et al. teach the treating “inflammation” of ARDS by administering a combination of pioglitazone and mesenchymal cells and does not teach a method for inhibiting coronavirus infection comprising administering to a subject in need thereof an effective amount of pioglitazone, nor for inhibiting coronavirus replication as recited in the claims. The arguments are not persuasive. As discussed in the rejection, Subhra et al. teach the employment of pioglitazone for treatment of SARS-COV and SARS-CoV-2 (COVID-19) in an effective amount for treating infection associated ARDS. Note, the effective amounts are between 50 mg to 1000mg (paragraphs [0034] to [0035]. Subra et al. effectively teach the employment of the same compound (pioglitazone) in the same amount, for treating the same patients population COVID-2 infected patients), thus, anticipated het claimed invention. As to the recited function and/or benefits, note, such functions and benefits would have been inherent characteristics of Subhra’s method. As discussed in the rejections, "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. without  mesenchymal cells) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to the rejection under 35 U.S.C 103 over Finch et al. Vabret et al. Erol,  and Wu et al. and in further view of Drugbank online, applicants contend that the cited references do not teach or fairly suggest that pioglitazone would inhibit the replication of coronavirus. The arguments are not probative. First, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The claimed method comprises the steps of administering pioglitazone to patients infected with coronavirus. Such a method would have been obvious. The recited function and benefit do not carrier much patentable weight for reasons discussed in the rejection. Further, the teachings of Wu et al. would have fairly suggested the inhibition of the viral replication. Applicants argue that Wu et al. suggest that pioglitazone be a potential inhibitor of 3CLpro and thus inhibit the viral replication, but provide only a computational method, without in vitro or in vivo data. Further, pioglitazone is one of many structurally different compounds. Applicants further argue that one of ordinary skill in the art would have not expected that pioglitazone to have activity to suppress infection or replication. The arguments are not tenable. Note, obviousness does not require absolute predictability, however, at least some degree of predictability is required. See, MPEP §2143.02. As technology advanced, compute modeling as tool for drug discovery are playing significant roles. As disclosed in Wu, using existing molecular database to screen for molecules that may have therapeutic effect on coronavirus have been known in the art, and high-throughput screening make this strategy possible, and new functions of many drug molecules can be found through this strategy, for example, the discovery of anti-HIV infection drug lopinavir/ritonavir. See, Wu et al, page 767, the right column, the second paragraph. Thus, Wu reference, a peer reviewed publication, based on established technology, would provide a reasonable expectation of success to what it suggested, inhibiting coronavirus replication with pioglitazone. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627